542 So.2d 1378 (1989)
Drema MORRIS et al.
v.
YOGI BEAR'S JELLEYSTONE PARK CAMP et al.
No. 89-C-1000.
Supreme Court of Louisiana.
May 19, 1989.
Denied. The fact that plaintiff respondent has not sought writs precludes our review of the Court of Appeal's treatment of fault with regards to plaintiff.
WATSON, J., concurs in the writ denial but disagrees strongly with the court of appeal and jury's finding of a percentage of fault on the part of the victim. Negligence is not an issue as to the perpetrators or the victim. The trial court erred in failing to grant plaintiff's motion for partial judgment notwithstanding the verdict on this issue.